Citation Nr: 0300036	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to 
August 1969.  This case is before the Board of Veterans 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The jurisdiction of the veteran's claims 
file was transferred first to the Phoenix, Arizona RO, 
then to the Seattle, Washington RO because he has 
relocated.  In March 2001, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran's hearing acuity is no worse that Level V 
in each ear.

2.  The veteran's tinnitus, due to noise trauma in 
service, is persistent/recurrent.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.85, 4.87 Codes 
6100, 6101 (1998); 38 C.F.R. §§ 3.102, 4.85, 4.86 Code 
6100 (2002).  

2.  A separate 10 percent rating is warranted for 
tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.87 Diagnostic Code 6260 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The appellant was 
provided a copy of the decision explaining why his claim 
for a rating in excess of 20 percent for hearing loss was 
denied.  By a statement of the case (SOC) in September 
1999, various correspondence from VA (including a February 
2002 letter regarding the VCAA), and supplemental 
statements of the case (SSOCs) dated in April 2000 and in 
July 2002, he was advised of the controlling law and 
regulations.  These communications clearly explained the 
veteran's rights and responsibilities and advised him what 
evidence was of record and what type of evidence could 
substantiate his claim.  Furthermore, the SOC, SSOC, and 
the VCAA letter specifically advised him of his and VA's 
respective responsibilities in the development of the 
claims.  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  The 
Board further notes that the  case was remanded in March 
2001, and that certain development ordered was not 
completed.  Specifically, ABR (auditory brain response) 
testing was not performed.  However, the Board finds that 
such testing is not necessary, as it would provide no 
information that could be used in rating the disabilities 
at issue.  A remand mandating ABR testing solely to 
enforce strict literal compliance with the March 2001 
remand would not benefit the veteran, but would only serve 
to delay adjudication of the claim. 

As the record otherwise appears complete, it is not 
prejudicial to the appellant for the Board to consider the 
claims based on the current record.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Factual Background

In a February 1970 decision, the RO granted service 
connection for bilateral partial deafness, perceptive type 
with tinnitus.  The RO noted that the veteran had acoustic 
trauma during service and that VA examination findings for 
each ear corresponded with literal designations of "D" and 
"C" under the rating criteria governing at the time.  
These designations warranted a 20 percent rating for 
hearing loss disability (alone) under the schedular 
criteria then in effect.  38 C.F.R. § 4.87a, Code 6289 
(1970).  Accordingly, the 20 percent rating does not 
reflect recognition of separate tinnitus impairment.  That 
rating has continued to date, and is protected.  38 C.F.R. 
§ 3.951.

On VA examination in September 1998, the physician 
indicated that a recent hearing test had very little 
diagnostic value.  The VA examiner stated that he 
suspected the veteran may have a tendency of presenting a 
functional hearing loss and it was his recommendation that 
an ABR (auditory brain response) test should be given.   

An October 1999 VA outpatient treatment record shows that 
the veteran reported constant tinnitus.  It was noted that 
reliable pure-tone thresholds were not obtained, and that 
responses were inconsistent with speech and immittance 
results.  

At a January 2000 hearing, the veteran indicated that his 
hearing loss had increased in severity and that he was 
having trouble with hearing due to background noises. 

On VA audiological evaluation in February 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
75
70
70
LEFT

30
75
70
70

The average of the pure tone thresholds at the 1000,  
2000, 3000, and 4000 Hertz frequencies was 61 decibels for 
each ear.  Speech audiometry revealed speech recognition 
ability of 84 percent for each ear ear.  The examiner 
noted that the veteran had constant bilateral tinnitus 
since 1967.  

Analysis

A.  Hearing loss 

The evaluation assigned for a service-connected disability 
is established by comparing the manifestations shown with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  
Further, although a review the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Effective June 10, 1999 (after the instant claim was 
filed), the schedular criteria for rating hearing 
impairment were revised.  The Court has held that where 
the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the appellant generally applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is required to consider the veteran's claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
hearing loss is warranted.  It is noteworthy that the 
differences between the former criteria and the revised 
criteria are relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average 
hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  38 C.F.R. § 4.85 (1998) & 
(2001).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Under the 
revised criteria, where there is an exceptional pattern of 
hearing impairment, a rating based on puretone thresholds 
alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In response to arguments presented, the Board notes that 
as evaluations of hearing loss disability are in no way 
dependent on the medical history of the hearing loss, the 
fact the veteran's claims file was not available for 
review at the time of the February 2002 VA audiometric 
examination does not make that examination any less valid 
for rating purposes. 

The current (post June 1999 change) criteria for rating 
hearing loss disability are clearly more favorable to the 
veteran.  Under the criteria previously in effect, as in 
the current ones, the audiometric findings shown (puretone 
threshold averages of 61 decibels in each ear/84 percent 
discrimination in each ear) warrant a designation of Level 
III acuity for each ear, and a noncompensable rating.  
However, the current criteria also include a new provision 
specifying that the rating may be based on puretone 
thresholds, alone, where there is an exceptional pattern 
of hearing impairment.  Because the veteran has a 30 
decibel puretone threshold at 1000 hertz and a 75 decibel 
puretone threshold at 2000 hertz for each ear, his hearing 
impairment meets the definition of exceptional pattern 
under 38 C.F.R. § 4.86(a).  Rating based on puretone 
thresholds alone under 38 C.F.R. § 4.85, Table VIA, the 
resulting hearing acuity level is IV for each ear.  
Elevating each level by one Roman numeral, as mandated by 
38 C.F.R. § 4.86(b), the veteran is found to have Level V 
hearing in each ear.  

Unfortunately, under 38 C.F.R. § 4.85, Table VII, a 
hearing impairment of Level V in each ear still results in 
only a 20 percent rating, as currently assigned.  

In sum, the recent VA examination in February 2002 
provides for the assignment of only a 20 percent rating 
under the current (and more favorable) criteria.  The 
preponderance of the evidence is clearly against a rating 
in excess of the current 20 percent rating for the 
bilateral hearing loss.  

B.  Tinnitus

As was noted above, when the RO granted service connection 
and a 20 percent rating for partial deafness and tinnitus 
in 1970, the rating reflected hearing loss disability 
alone.  The rating schedule provisions in effect when the 
veteran filed his claim for increase provided for 
persistent tinnitus due to acoustic trauma to be rated 10 
percent.  The current criteria provide a 10 percent rating 
for constant tinnitus.  The veteran's tinnitus, the result 
of noise exposure was persistent/ is constant, and 
satisfies both sets of criteria.  As the tinnitus does not 
support the hearing loss rating, the veteran is entitled 
to a separate 10 percent rating for tinnitus in addition 
to his 20 percent rating for hearing loss disability.  See 
38 C.F.R. § 4.87a, Code 6260.
ORDER

A rating in excess of 20 percent for bilateral hearing 
loss is denied.

A 10 percent rating for tinnitus is granted, subject to 
the regulations governing payment of monetary awards. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

